Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142857                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 142857
                                                                    COA: 300565
                                                                    Jackson CC: 02-000770-FC
  JOHN DAVID RUELAS, III,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 15, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
           h0914                                                               Clerk